June 5, 2014Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Cash Management1933 Act File No.: 2-949301940 Act File No.: 811-4175CIK No.: 0000759667Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 48 to the Registration Statement, electronically filed with the Securities and Exchange Commission on May 28, 2014 for the above-referenced Fund.Please address any comments or questions to my attention at 212-922-6837.Sincerely,/s/ Jordan HodgeJordan HodgeParalegal
